DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-11, 13-15, 17-19, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al (US 2019/0253230 A1).
	Regarding claims 1, 9, and 17, Loehr discloses a method comprising: 
receiving, by a wireless device, one or more messages comprising configuration parameters associated with bandwidth parts (BWPs) of a cell, wherein the BWPs comprise a first bandwidth part (BWP) and a second BWP (59th and 91st paragraphs, a set of BWPs configured in the active serving cell. UE may be configured with one or more BWPs. A UE may be configured with up to 4 BWP(s) per serving cell); 
activating the first BWP as an active BWP of the cell (59th paragraph, the processor 205 selectively activates a first BWP from the set of BWPs in the active serving cell.  This activated first BWP is now considered as current active BWP of Loehr); 
receiving, via the first BWP, downlink control information (DCI) (70th paragraph, where the DCI is received on a current active BWP.  Herein, this current active BWP is the first BWP as claimed in previous step) comprising a first field (70th paragraph, the BWP indicator field in DCI) and a second field (70th paragraph, switching indicator in DCI and/or 71st paragraph, resource allocation field), wherein the th paragraph, the BWP indicator field indicates the first BWP.  Herein, this first BWP indicated by the BWP indicator field of Loehr is the second BWP as claimed.  This BWP will be the new BWP after switching occurs); and 
based on a value of the second field (70th paragraph, switching indicator in DCI and/or 71st paragraph, resource allocation field), and on the first field indicating the second BWP (70th paragraph): 
switching from the first BWP to the second BWP (70th paragraph, the processor 205 switches from the current active BWP to the first BWP in response to the flag indicates to switch BWP); or 
activating the second BWP, wherein the first BWP and the second BWP are both in active states after the activating the second BWP (70th paragraph, if the processor 205 determines that the current active BWP is not to be deactivated (e.g., where the flag indicates to activate an additional BWP then the processor 205 activates the first BWP while maintaining active the current active bandwidth).

	Regarding claims 2, 10, and 18, Loehr discloses that the second field comprises a first value or a second value different from the first value (70th paragraph, switching indicator in DCI), wherein the first value indicates performing the switching from the first BWP to the second BWP is performed based on the value of the second field being set to a first value (70th paragraph, the switching indicator may be flag in the DCI which indicates whether to switch to or whether to activate the bandwidth indicted by the bandwidth indicator field), and the second value indicates performing the activating the second BWP (70th paragraph, the switching indicator may be flag in the DCI which indicates whether to switch to or whether to activate the bandwidth indicted by the bandwidth indicator field).

	Regarding claims 3, 11, and 19, Loehr discloses receiving second DCI comprising a third field and a fourth field (70th paragraph, DCI includes BWP indicator field and switching indicator field), wherein the third field indicates the second BWP (70th and 74th paragraphs, indicating current active th paragraph, deactivate current active BWP) and based on the third field indicating the second BWP, deactivating the second BWP (74th paragraph, deactivating first BWP).

Regarding claims 5, 13, and 21, Loehr discloses that wherein the second field comprises at least one of: a time resource allocation indicator or a frequency resource allocation indicator (71st paragraph, the DCI includes a resource allocation).

Regarding claims 6, 14, and 22, Loehr discloses that wherein the second field comprises a value that indicates at least one of: switching an active BWP from the first BWP to the second BWP; or activating the second BWP (70th paragraph, switching flag of DCI indicates switching action or activating both BWPs action).

Regarding claims 7, 15, and 23, Loehr discloses that wherein the DCI is based on a DCI format different from DCI format 1_1 or DCI format 0_1 (70th paragraph, DCI includes BWP indicator and switching flag.  This format is different from DCI format 1_1 or DCI format 0_1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Hwang et al (US 2019/0313386 A1).
nd paragraph).  Hwang discloses that the PDCCH carrying the DL allocation or DL grant (Fig. 9).  Hwang discloses that the transport block can be mapped to one or more CBs depending on the size of the TB.  If the TB with the CRC is larger than the predetermined size, TB is segmented into a plurality of CBs. In the NR system, the UE may be configured to receive CBG-based transmissions (103rd paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to monitor PDCCH in search space of active BWP for DL resources and receive transport blocks in Loehr’s system, as suggested by Hwang, to reduce search time for resources.

Allowable Subject Matter
Claims 8, 16, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Zhou et al (US Patent No. 10,880,040 B2) discloses multiple active BWPs.
Iyer et al (US 2021/0235492 A1) discloses support flexible BWPs.
Jeon et al (US 2021/0167930 A1) discloses active BWP monitoring.
Hooli et al (US 2021/0243807 A1) discloses BWP configuration.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472